        Case 1:15-cv-07433-LAP Document 1006 Filed 11/12/19 Page 1 of 1



                                                                                  Sigrid S. McCawley
                                                                          Telephone: (954) 356-0011
                                                                        Email: smccawley@bsfllp.com

                                       November 12, 2019

VIA ECF
The Honorable Judge Loretta A Preska
District Court Judge
United States District Court
500 Pearl Street
New York, NY 10007


       Re:     Giuffre v. Maxwell,
               Case No. 15-cv-07433-LAP

Dear Judge Preska,
       Pursuant to Paragraph 1 of this Court’s October 28, 2019 Order (DE 998), the parties have
met and conferred. The parties are in agreement as to all of the decided motions with the exception
of two motions.
       The first motion in dispute is ECF 567 Defendant’s Motion in Limine to Exclude In Toto
Certain Deposition Designated by Plaintiff for Use at Trial. The Court held it was Partially
Resolved in the Court’s minute entry 04/05/2017 as reflected in the hearing transcript dated April
5, 2017 (DE 903). Defendant contends that the motion should not be included.
        The second motion in dispute is DE 468 Plaintiff’s Motion to Compel Ghislaine Maxwell
to Produce Data from Undisclosed Email Account and For an Adverse Inference Instruction. The
Court held a hearing on November 10, 2016 and made a ruling with respect to this motion at page
40 of the November 10, 2016 transcript. Defendant contends this motion should not be included.
        The parties are presenting to the Court two formatting options each of which contain the
same decided motions with the exception of the two motions reflected above. Therefore, the Court
can have the benefit of whichever format it prefers to work from. Plaintiff’s format includes the
specifics of sealed orders and details of the sealed exhibits for ease of the Court’s reference and
accordingly is being submitted under seal as Exhibit A.
                                      Respectfully,




                                      /s/Sigrid McCawley
                                      Sigrid McCawley
